Citation Nr: 1607994	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine disability (degenerative disk disease).

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability (chronic low back strain).

3.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder disability (tendonitis).

4.  Entitlement to an initial evaluation in excess of 10 percent for right hip disability (degenerative joint disease).

5.  Entitlement to an initial evaluation in excess of 10 percent for left hip disability (degenerative joint disease).

6.  Entitlement to an initial evaluation in excess of 10 percent for right knee disability (degenerative joint disease).

7.  Entitlement to an initial evaluation in excess of 10 percent for left knee disability (degenerative joint disease).

8.  Entitlement to an initial compensable evaluation for right ankle disability (tendonitis).

9.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis, bunion deformity and degenerative joint disease of the large toe, metatarsal joint.

10.  Entitlement to an initial evaluation in excess of 10 percent for right wrist disability (tendonitis).

11.  Entitlement to an initial evaluation in excess of 10 percent for left wrist disability

12.  Entitlement to an initial evaluation in excess of 10 percent for migraine headache.

13.  Entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome.

14.  Entitlement to service connection for an acquired psychiatric disorder (claimed as mental issues).

15.  Entitlement to service connection for sleep apnea.

16.  Entitlement to service connection for left ankle disability.

17.  Entitlement to service connection for right elbow disability.

18.  Entitlement to service connection for left shoulder disability.

19.  Entitlement to service connection for generalized joint pain (arthralgias).

20.  Entitlement to service connection for Grave's disease to include hypothyroidism and goiter.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to December 1991, August 1994 to January 1998, and January 1998 to February 2008.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

With the exception of the claim for increase for IBS, the issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ) as discussed below.


FINDING OF FACT

The Veteran's IBS is assigned a 30 percent evaluation, the maximum rating authorized under Diagnostic Code (DC) 7319 for irritable bowel syndrome.


CONCLUSION OF LAW

There is no legal basis for a schedular evaluation in excess of 30 percent for irritable bowel syndrome.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Code 7319 (2015).  Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

In regards to the IBS claim, because the law is dispositive of the issue, see Sabonis v. Brown, 6 Vet. App. 426 (1994), the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002). See also, Manning v. Principi, 16Vet. App. 534, 542 (2002) (VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on the fact); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid the claimant in substantiating the claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

II.  Irritable Bowel Syndrome

VA evaluates IBS under 38 C.F.R. § 4.114, DC 7319.  A 30 percent rating is the maximum allowable schedular rating.

The Board observes that, in September 2014, the RO granted a 30 percent disability evaluation for irritable bowel syndrome prior to certification of the appeal and noted that this was a full grant of the benefits sought.  See Rating Decision - Narrative (September 5, 2014).  VA received no correspondence in disagreement with this maximum rating, with an effective date given the earliest date possible under the laws, i.e. the first day after service discharge.

Therefore, as a 30 percent schedular evaluation is the maximum allowed schedular evaluation under the Rating Schedule, 38 C.F.R. § 4.114, DC 7319, there is no legal basis upon which to award a higher schedular rating and the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

An initial rating greater than 30 percent for service-connected IBS is denied.


REMAND

VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159.  Also, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1).

In this case, the record shows that there are outstanding private treatment records.  The Veteran notified the VA of treatment by Dr. Carnett and provided an authorization for release of these records, but VA has not attempted to obtain these treatment records to date.  See VA Form 21-4142, Authorization for Release of Information (August 3, 2010).  Also, in regards to the claim for Grave's disease, the Veteran reported that she enclosed with her August 2010 statement a lab report dated in 2007 showing her TSH level; however, the correspondence does not include the referenced lab report nor does correspondence dated proximately include this lab report.  See Third Party Correspondence (August 18, 2010); see also Correspondence (August 17, 2010).  Therefore, the AOJ should make reasonable efforts to obtain the outstanding medical evidence and notify the Veteran of any evidence that the AOJ is unable to procure, affording the Veteran the opportunity to provide such evidence.

Additionally, the Board finds that VA medical opinions are necessary to decide the claims for service-connection as discussed below.  38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512   (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).  At present, no medical opinions have been obtained addressing whether the claimed disabilities are etiologically related to service, or first manifested in service.  The Veteran is competent to report her injuries, symptoms, and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Report of VA psychiatric examination dated in April 2009 reflects a history of depression following pregnancy 10 years earlier.  The diagnosis was major depressive episode, moderate, in full remission.  However, the examiner further indicated that the Veteran reported some decreased concentration on the job during a period of stress a few months earlier, which the examiner characterized as "mental disorder signs and symtpoms that are transient or mild..."  A VA treatment note dated in May 2012 reflects an assessment for anxiety and depression, and referred the Veteran to the mental health clinic.  The Board finds that the April 2009 VA examination that found essentially no current psychiatric disorder (only a past disorder in remission) incongruous with the finding that she had signs and symptoms of mental disorder that were transient or mild, and with the May 2012 findings for anxiety and depression.

With regard to sleep apnea, report of VA general examination dated in April 2009 reflects history of snoring and subjective sleep apnea, and that no previously study had been performed.  The diagnosis was sleep apnea, based on overnight sleep oximetry performed that suggested "mild sleep apnea".  The examiner referred the Veteran to the VA pulmonary clinic for possible trial of a CPAP machine.  Subsequently dated VA treatment records include a May 19, 2009 polysomnogram that showed no findigns for sleep apnea and the Clinical Director of Administrative Medicine indicated that this test was "more definitive" than the overnight pulse oximetry.  However, additional subsequently dated VA treatment records reflect that the Veteran was followed for sleep apnea, and note that the Veteran had multiple risk factors for obstructive sleep apnea and daytime sleepiness despite her negative polysomnogram.  See Pulmonary Follow-Up Note (July 25, 2010).  Thus, because the evidence shows that the Veteran has sleep apnea or sleep apnea-like disorder further development is necessary to ascertain whether any sleep apnea or like disorder shown during this appeal is related to service.

With respect to the claim for left ankle disability, the April 2009 VA general examination report reflects a history of injury in 2000, described as a twisting injury diagnosed as sprain, treated conservatively.  The Veteran complained of recurrent intermittent aching and stiffness of the left ankle after prolonged sitting.  X-ray showed a small calcaneal enthesophyte at the Achilles insertion.  Diagnosis on this examination was "Left ankle strain that has resolved."  It is unclear whether the x-ray findings show abnormal pathology of the left ankle that warrants a diagnosis other than resolved left ankle strain.  Moreover, there is no opinion on whether any abnormal pathology shown is related to service.  Therefore, further development is required.

As for right elbow disability, the April 2009 VA general examination report reflects a history of right elbow pain beginning in 2006, without trauma, diagnosed as tendonitis.  The Veteran complained of episodes of intermittent flare-ups of pain since 2006, treated effectively with Ibuprofen.  No current x-ray was taken.  The diagnosis was "right elbow tendonitis that has resolved."  The examiner does not address the etiology of the Veteran's report of intermittent flare-ups of right elbow pain or the Veteran's suggestion that she has chronic tendonitis.  Therefore, additional development is necessary.

Lastly, with respect to Grave's disease (also claimed hypothyroidism and goiter), there is considerable VA medical evidence of record showing that the Veteran had been seen for Grave's disease and/or hypothyroidism during this appeal, but there is no medical opinion addressing whether this disease is related to service.  Thus, additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  All updated pertinent VA treatment records dated since July 2010 should be obtained and associated with the claims file along with the private medical records of Dr. Carnett and the 2007 lab report showing the Veteran's TSH level.

2.  The Veteran should be scheduled for a VA examination of the right elbow and left ankle.  The examiner should opine on whether the Veteran has had during this appeal any chronic disability of the right elbow and/or left ankle and, if so, whether this disability is as likely as not (50 percent or greater probability) etiologically related to service, or had its onset in service.  The claims file must be made available to and reviewed by the examiner.  The examiner should provide a detailed rationale for any opinion reached.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The Veteran should be scheduled for a VA psychiatric examination to ascertain whether she has had an acquired psychiatric disorder at any time during this appeal that it is as likely as not (50 percent or greater probability) etiologically related to service, or first manifested in service.  The claims file must be made available to and reviewed by the examiner.  The examiner should provide a detailed rationale for any opinion reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The Veteran should be scheduled for a VA examination by a physician to ascertain whether the Veteran has Grave's disease (to include hypothyroidism and/or goiter) and, if so, whether it is as likely as not (50 percent or greater probability) etiologically related to service, or first manifested in service.  A detailed clinical history should be obtained.  The Veteran's history of injuries, symptoms, and treatment should be accepted as true unless otherwise shown by the record.  The claims file must be made available and reviewed by the physician.  The physician should provide a detailed rationale for any opinion reached.  That is, the physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  The Veteran should be scheduled for a VA respiratory examination to ascertain whether she has had sleep apnea or sleep apnea-like disorder at any time during this appeal that it is as likely as not (50 percent or greater probability) etiologically related to service, or first manifested in service.  A detailed clinical history should be obtained.  The claims file must be made available to and reviewed by the examiner.  The examiner should provide a detailed rationale for any opinion reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  The AOJ should also undertake any other development it determines to be warranted.
 
7.  Then, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran a supplemental statement of the case and afford her the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


